Citation Nr: 0109281	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99-14 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision found that the 
appellant had not submitted new and material evidence to 
reopen his claims for service connection for pes planus and 
for hypertension (hypertensive heart disease).


FINDINGS OF FACT

1.  In October 1971, the RO issued a rating decision that 
denied the appellant's claim for service connection for pes 
planus, and notice of this decision was sent to the appellant 
the following month; although he was provided his appellate 
rights, the appellant did not perfect his appeal of this 
decision.
 
2.  Evidence associated with the record since the RO's 
October 1971 rating decision is so significant that it must 
be considered along with all the evidence of record in order 
to fairly decide the merits of the claim.

3.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's reopened claim 
for entitlement to service connection for pes planus.

4.  The appellant testified that he first experienced 
difficulties with his feet during his active duty service and 
that this condition has continued to exist ever since.

5.  The appellant's pre-service physical examination, 
performed in March 1968, noted normal physical findings 
concerning the appellant's feet; subsequent service medical 
records revealed a diagnosis of and multiple treatments for 
pes planus.

6.  A post service VA physical examination, performed in 
September 1971, concluded with a diagnosis of pes planus; 
subsequent post service medical records showed this condition 
to be ongoing.

7.  In March 1990, the RO issued a rating decision that 
denied the appellant's claim for service connection for 
hypertension and notice of this decision was sent to the 
appellant the following month; although he was provided his 
appellate rights, the appellant did not perfect his appeal of 
this decision.

8.  Evidence associated with the record since the RO's March 
1990 rating decision is so significant that it must be 
considered along with all the evidence of record in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1971 rating decision of the RO denying 
service connection for pes planus is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the RO's October 1971 rating 
decision denying service connection for pes planus is new and 
material, and the appellant's claim for service connection 
for pes planus is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2000).

3.  The appellant's pes planus was incurred in active 
military service. 38 U.S.C.A. §§ 1110, 1111 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107); 38 C.F.R. § 3.303 (2000).

4.  The March 1990 rating decision of the RO denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 1991).

5.  Evidence received since the RO's March 1990 rating 
decision denying service connection for hypertension is new 
and material, and the appellant's claim for service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

A.  Veterans Claims Assistance Act of 2000

On November 9, 2000, while the appellant's claims in this 
case were pending on appeal at the Board, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the 
appellant is entitled to have his claims adjudicated in 
accordance with this legislation.  Karnas, 1 Vet. App. 308.  

After reviewing the claims file, the Board concludes that the 
RO has complied with the notice and duty to assist provisions 
contained in the new law for purposes of the decisions 
reached herein.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  Specifically, the RO, in its statement of the 
case (SOC), dated in May 1999, has provided the appellant 
with the applicable law and regulations relating to his 
claims to reopen.  The RO has also obtained all relevant 
medical evidence identified by the appellant.  Finally, the 
Board, in its decision herein, reopens both of the 
appellant's claims, grants entitlement to service connection 
for pes planus based upon the evidence currently of record, 
and remands the remaining issue of service connection for 
hypertension for development in accordance with the VCAA.  
The Board concludes, therefore, that no prejudice to the 
appellant will occur by the Board's consideration of these 
issues at this time. See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

	B.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2000).  
Establishing direct service connection for a disability that 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (2000); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established for a current 
disability on the basis of aggravation.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (2000).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2000).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (1999).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1999).

Furthermore, temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens. See Jensen v. 
Brown, 4 Vet. App. 304 (1993).  Absent a finding of an 
increase in severity of the preexisting condition, the 
appellant is not entitled to the presumption of aggravation. 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

	C.  Reopening Claims: New and Material Evidence 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be some new evidence that 
contributes to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must first determine whether the evidence 
submitted by the claimant is new and material.  If new and 
material evidence has been presented, the claim is reopened 
and VA may evaluate the merits of the claim after ensuring 
that the duty to assist under 38 U.S.C.§ 5107(b) has been 
fulfilled. 

II.  Analysis

Review of the appellant's claims herein requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims.  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).

A.  Service Connection for Pes Planus

Initially, the Board observes that the last final denial of 
the appellant's claim for service connection for pes planus 
was the RO's rating decision in October 1971.  The appellant 
was notified of this decision the following month in November 
1971.  He did not file an appeal of this decision, and it 
became final.  38 U.S.C.A. § 7105(c) (West 1991).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).  The RO's October 1971 
decision denied the appellant's claim because the evidence of 
record did not show an inservice aggravation of his pre-
existing pes planus.  Therefore, the Board will consider 
whether evidence submitted since that decision is new and 
material to reopen the claim.

In adjudicating the appellant's claim to reopen, the RO 
determined that the appellant had not submitted new and 
material evidence to reopen his claim.  However, the fact 
that the RO may have determined that new and material 
evidence was not presented is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995) (On appeal, the U.S. Court of Appeals for the Federal 
Circuit (Federal Court) held that the U. S. Court of Appeals 
for Veterans Claims correctly construed 38 U.S.C. §§ 5108 and 
7104 in holding that the Board is required to determine 
whether new and material evidence has been presented before 
it can reopen a claim and readjudicate service connection or 
other issues going to the merits.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996)).

The Board has reviewed all of the additional evidence 
received herein since the October 1971 rating decision and 
concludes that there is evidence both new and material as it 
relates to the issue at hand and, therefore, the claim is 
reopened.  In particular, the appellant has testified, before 
the Board and before the RO, that he had no significant foot 
problems prior to his active duty service.  Following his 
entry into active duty service, the appellant testified that 
he began to experience symptoms of pain, calluses and bunions 
on his feet.  He also reported that he was diagnosed with pes 
planus, prescribed special shoes, placed on profile and 
received a change in his duty assignment as a result of his 
worsening condition.

In addition to his testimony, the appellant has also 
submitted current medical evidence in support of his claim to 
reopen.  A medical treatment report, dated in July 1998, 
noted findings of collapsed arches with weightbearing and "a 
moderate bunion, nonrigid hammertoes #3-5 bilateral, lower 
back pain and calluses."  The report stated that "[t]he 
duration of such pain has been greater than several months."  
The report also diagnosed the appellant with collapsed pes 
planus valgus.  A prior medical treatment record, dated in 
December 1996, noted the appellant's complaints of pain in 
his feet.

The appellant's testimony and medical records are clearly 
"new" evidence, because they were not previously before RO at 
the time of its October 1971 decision.  Moreover, the Board 
finds this new evidence to also be "material" in that it is 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  

A claimant may offer credible testimony about increased 
symptoms in service but may not thereby show that an 
underlying medical disorder worsened concurrently without 
supporting medical evidence to that effect. See Nici v. 
Brown, 9 Vet. App. 494, 497 (1996); McIntosh v. Brown, 4 Vet. 
App. 553 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Under the circumstances presented by this case, 
where there are no preservice medical records available for 
review and the appellant's entrance examination, dated in 
March 1968, shows normal physical findings regarding his 
feet, the Board concludes that the appellant's testimony 
herein is material.  Accordingly, the Board concludes that 
new and material evidence sufficient to reopen the claim for 
service connection for pes planus has been submitted.  

	i.  Consideration of Reopened Claim for 
Service Connection for Pes Planus

After a thorough review of the appellant's claim file, the 
Board concludes that there is an approximate balance of the 
positive and negative evidence as to whether the appellant's 
pes planus is related to his active duty service.  
Accordingly, the benefit of the doubt in resolving the issue 
is to be given to the appellant.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1999).  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The appellant served on active duty in the United States Army 
from March 1968 to March 1970.  Through his pleadings and 
testimony herein, the appellant alleges that he first began 
to experience significant foot trouble after entering the 
service.  Specifically, he has testified that, following his 
entrance into active duty, he began to experience symptoms of 
pain, calluses and bunions on both feet.  He also indicated 
that he was diagnosed with pes planus, prescribed special 
shoes, placed on a physical profile and received a change in 
his duty assignment as a result of this condition. See 
Savage, 10 Vet. App. at 495.  In this regard, the Board finds 
the appellant's statements regarding the initial 
manifestations of his pes planus to be credible.

A review of the appellant's entrance examination, dated in 
March 1968, noted findings of normal feet.  Accordingly, the 
appellant is presumed to have entered active service in sound 
condition. 38 U.S.C.A. § 1111 (West 1991); See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The law provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (2000).  

The Board notes that a medical history report, completed 
pursuant to the appellant's entrance examination in March 
1968, noted that the appellant had previously experienced 
"foot trouble" prior to his entry in the service.  The 
Board concludes, however, that this finding, standing alone, 
fails to rebut the appellant's presumption of soundness.  In 
this regard, the burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
an injury or disability existed prior to service. 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).

Subsequent inservice medical treatment records revealed a 
diagnosis of, and treatment for, pes planus.  A treatment 
report, dated in August 1968, noted findings of "very flat 
feet."  A treatment report, dated in September 1968 noted 
that the appellant was prescribed arch supports.  A 
subsequent treatment report, dated in September 1968, noted 
that the appellant "states arch supports no help."  A 
psychiatric treatment report, dated in November 1968, noted 
that the appellant had received a profile for his flat feet.  
The appellant's discharge examination, dated in January 1970, 
noted findings of normal feet.

A post service VA physical examination, performed in 
September 1971, noted a diagnosis of bilateral pes planus.  
Current treatment reports reveal that this condition has 
continued to exist.  In particular, a medical treatment 
report, dated in July 1998, noted findings of collapsed 
arches with weightbearing and "a moderate bunion, nonrigid 
hammertoes #3-5 bilateral, lower back pain and calluses."  
The report also noted that "[t]he duration of such pain has 
been greater than several months."

Accordingly, the Board finds that the foregoing evidence 
presented in the appellant's claims file, places the evidence 
in equipoise with regard to the cause-and-effect relationship 
between the appellant's inservice duties and his current pes 
planus.  38 C.F.R. § 3.102 (2000).  Where there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving that issue shall be given to the appellant. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107).  
Accordingly, the Board concludes that service connection is 
warranted for pes planus.

B.  Service Connection for Hypertension

Initially, the Board observes that the last final denial of 
the appellant's claim for service connection for hypertension 
was the RO's rating decision in March 1990.  The appellant 
was notified of this decision the following month in April 
1990.  Although the appellant filed a notice of disagreement, 
he did not file a timely substantive appeal of this decision, 
and it became final.  38 U.S.C.A. § 7105(c) (West 1991).  

In June 1993, the RO appears to have readjudicated the issue 
of service connection for hypertension.  However, it is 
unclear from the appellant's claims file whether he received 
notice of this decision.  Accordingly, the Board has 
determined the March 1990 rating decision to be the final 
decision concerning this issue.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).  The RO's March 1990 
decision denied the appellant's claim because the evidence of 
record did not show inservice aggravation of pre-existing 
hypertension.  Therefore, the Board will consider whether 
evidence submitted since that decision is new and material to 
reopen the claim.

In adjudicating the appellant's claim to reopen, the RO 
determined that the appellant had not submitted new and 
material evidence to reopen his claim for entitlement to 
service connection for hypertension.  However, the RO's 
determination regarding the issue of whether new and material 
evidence was presented, is not binding on the Board's 
determination of that question.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996)).

The Board has reviewed all of the additional evidence 
received herein since the March 1990 rating decision and 
concludes that there is evidence both new and material as it 
relates to the issue at hand and, therefore, the claim is 
reopened.  In particular, the appellant submitted a medical 
opinion, dated in March 1998, from F. Goldner, M.D., noting 
"[i]t is my firm opinion that his [the appellant] being in 
the activities in the service aggravated his hypertension 
condition."  Additional current medical treatment records 
were also submitted showing diagnoses of and treatment for 
hypertension.

These medical records are clearly "new" evidence, because 
they were not previously before RO at the time of its March 
1990 decision.  Moreover, the Board finds this new evidence 
to also be "material" in that it is "so significant that 
it must be considered in order to fairly decide the merits of 
the claim."  Accordingly, without considering whether the 
evidence will change the outcome of the claim and presuming 
its credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for hypertension has been submitted.  Thus, the 
Board reopens the claim for service connection for 
hypertension, and remands the claim below for further 
development noted below.


ORDER

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for 
pes planus is reopened.

Entitlement to service connection for pes planus is granted.

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for 
hypertension is reopened.


REMAND
 
I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

II.  Need for Additional Evidence to be Obtained

In view of the nature of the appellant's claim, all records 
of treatment should be obtained and associated with the 
claims folder.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

After reviewing the appellant's claims file, the Board 
concludes that the RO should contact the appellant and 
request that he provide the names, addresses to the extent 
known, particularly the city and state, and approximate dates 
of treatment for all VA and non-VA health care providers (and 
facilities), who have treated him for his hypertension since 
his discharge from active duty service.  Thereafter, the RO 
should make an attempt to obtain all records not currently in 
the appellant's claims files. See 38 U.S.C.A. § 5103A(c) 
(2000); Pollard v. Brown, 6 Vet. App. 11 (1993) (duty to 
assist not breached by failure of the Secretary to obtain 
requested records where the appellant failed to identify 
specifically what "additional medical records" were being 
sought and why they were relevant; the duty to assist is not 
a one-way street).

III.  Consider Need for Advisory Medical Examination or 
Opinion

Pursuant to the newly enacted 38 U.S.C.A. §  5103A (2000), 
"[t]he Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim 
. . . if the evidence of record before the Secretary, taking 
into consideration all information and lay or medial evidence 
(including statements of the claimant) - (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."

After developing the appellant's claim as indicated herein, 
the RO should consider whether an advisory opinion is needed 
in this matter to examine the relationship, if any, between 
the appellant's active duty service and his current 
hypertension pursuant to the newly enacted 38 U.S.C.A. §  
5103A (2000).  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
appellant provide the names, addresses, 
to the extent possible, particularly the 
city and state, and approximate dates of 
treatment for all VA and non-VA health 
care providers (including heath care 
facilities) who have treated him for 
hypertension since his discharge from the 
service.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured.  If, after 
conducting a search, the RO is unable to 
obtain the appellant's service medical 
records, the RO should clearly certify 
this in the appellant's claims file.

2.  Following the above development, the 
RO should consider whether an advisory 
opinion is needed in this matter to 
examine the relationship, if any, between 
the appellant's active duty service and 
his current hypertension, pursuant to the 
newly enacted 38 U.S.C.A. §  5103A (2000).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  The RO should then adjudicate the 
appellant's reopened claim for entitlement 
to service connection for hypertension.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

